DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims 1, 8 and 15 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.

EXAMINER’S AMENDMENT
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Liu; Peng et al. (US Patent Application Publication No. 20210049498) “QUANTUM REINFORCEMENT LEARNING AGENT” is cited to teach  a system that facilitates applying a reinforcement learning policy to available actions, including computer executable components comprising a state encoder that maps, based on one or more encoding parameters, a state of an environment on to one or more qubits of a quantum device. The system can further comprise a variational component that combines a reinforcement learning policy with a sampling of the one or more qubits, resulting, based on one or more variational parameters, in a probability distribution of a plurality of available actions at the state of the environment.
Bishop; Lev Samuel et al. (US Patent Application Publication No. 2019/0251213) “GENERATING SAMPLES OF OUTCOMES FROM A QUANTUM SIMULATOR” is cited to teach techniques for improving a quantum simulator. In one example, a system includes a simulation component and a snapshot component. The simulation component determines a set of random numbers and simultaneously provides the set of random numbers to an arithmetic decoder to perform a stochastic simulation process.
However, neither of the references cited hereinabove, individually, nor in combination, teaches all of the limitations of the independent claims 1, 8, and 15, in particularly, “… an ensemble component that generates an ensemble artificial intelligence model comprising a classical artificial intelligence model and a quantum artificial intelligence model; and a score component that computes probability scores of a dataset based on the ensemble artificial intelligence model. …”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187